Citation Nr: 1128389	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-12 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of L5 chip fracture.  

2.  Entitlement to increases in the "staged" ratings (0 percent prior to December 30, 2010 and 20 percent since) assigned for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to July 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 40 percent rating for residuals of L5 chip fracture, and assigned a separate 0 percent rating for right lower extremity radiculopathy as a neurological manifestation of the low back disability.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  This case was before the Board in March and September 2009 when it was remanded for additional development.  

A January 2011 rating decision increased the rating for the Veteran's right lower extremity radiculopathy to 20 percent, effective December 30, 2010.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  


FINDING OF FACT

By December 2009, November 2010, and January 2011 letters pursuant to the Board's March and September 2009 remands, the Veteran was requested to provide identifying information and releases needed to secure outstanding evidence necessary to adjudicate his instant claims for increased ratings; he has not responded.  


CONCLUSION OF LAW

By failing to submit evidence (identifying information and releases) requested in connection with his increased rating claims within a year following the date of the request, the Veteran has abandoned the claims, and his appeal in these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter (and a June 2008 letter) also informed him generally of effective date criteria.  Most recently, a January 2011 supplemental statement of the case (SSOC) readjudicated the matters.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.  

Regarding VA's duty to assist, the Veteran's available service treatment records (STRs) (his July 1990 service separation examination report that notes a history of chronic back pain secondary to an injury) and some postservice treatment records are associated with his claims file.  The Veteran was afforded VA examinations in May 2006, July 2007, May 2008, and December 2010.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records), which he has failed to provide.  The RO attempted to secure outstanding postservice treatment records from the Veteran on multiple occasions through repeated requests.  He did not respond, and further development could not proceed without his response.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.  

B. Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  

The Board's March and September 2009 remands noted that the Veteran (at the January 2009 Travel Board hearing) had identified ongoing private treatment for his service-connected low back disability.  As records of the treatment after April 2006 were not associated with the claims file (and evidence pertaining to the disabilities is pertinent evidence in his claims for increased ratings), the Board's March and September 2009 remands sought such records, and the September 2009 remand advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  He was also advised that he was to assist in the matters by providing any releases necessary and that if he did not respond to the requests for identifying information and releases within one year of when it was initially made (in an April 2009 letter), the matter would be processed under 38 C.F.R. § 3.158(a).  

The December 22, 2009, November 1, 2010, and the January 14, 2011 letters (and the April 15, 2009 letter) to the Veteran asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for his service-connected low back disability and his right lower extremity radiculopathy during the evaluation period were mailed to his current address, and were not returned as undelivered.  He did not respond.  [The Board notes that the November 2010 letter also informed the Veteran of an upcoming VA examination (which the Board's remand instruction specified was to be arranged only if the Veteran responded to requests for identifying information and releases, which he did not do), and that such examination was conducted in December 2010.  That development leaves the record incomplete and inadequate for rating purposes, as the status of the disability throughout the entire appeal period is for consideration, not just when the Veteran was examined.]  More than a year has passed since the initial request in April 2009, and since the subsequent request in December 2009.  

The facts of this case are clear.  As noted above, the Veteran has failed to respond to requests for evidence/releases for evidence essential for a proper adjudication of his claims.  The regulation governing in these circumstances, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claims will be considered abandoned (and the appeal dismissed).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  That is the action the Board must take.  

The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for necessary evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for critical pertinent information, as appears the case here.  

As the Veteran has abandoned the claims on appeal, there remains no allegation of error of fact or law in the matters for appellate consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  






ORDER

The appeal seeking a rating in excess of 40 percent for residuals of L5 chip fracture is dismissed.  

The appeal seeking increases in the "staged" ratings (of 0 percent prior to December 30, 2010, and 20 percent from that date) assigned for the Veteran's right lower extremity radiculopathy is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


